—Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about October 21, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted murder in the second degree, assault in the first degree, assault in the second degree (two counts), criminal possession of a weapon in the second and third degrees and menacing in the second degree, and placed him with the Office of Children and Family Services for an initial period of three years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The chain of circumstantial evidence, including the fact that appellant’s attire at the time of the incident matched that of the assailant, clearly established the element of identity (see, People v Scott, 155 AD2d 700, lv denied, 75 NY2d 924). Appellant’s homicidal intent could be readily inferred from his conduct (see, People v Fernandez, 88 NY2d 777). Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.